Clark, C. J.,
concurs, especially in the proposition illustrated by the citation from S. v. Matheson, 130 Iowa, 440: “It is the duty of the courts to use every means for discovering the truth, reasonably calculated to aid in that regard. In the performance of that duty, every new discovery, when it shall have passed beyond the experimental stage, must necessarily be treated as a new aid to the administration of justice in the field covered by it. In that view, courts have shown no hesitation, in proper cases, in availing themselves of the art of photography by the X-Ray process.” This case is reported in 8 A. and E. Ann. Cases, 435, with annotations.
When the question of the admissibility of photographs was first presented to this Court, in Hampton v. R. R., 120 N. C., 534, it was held by a divided Court that they were inadmissible, because the Court had never known of their being used; but the dissenting opinion in favor of their admissibility has ever since been held to be the law. In Lowman v. Ballard, 168 N. C., 16, the Court disallowed the validity of service of process over the telephone by a divided Court, but this has since been allowed, except as to summons (as to which the statute is silent) by chapter 48, Laws 1915.
The admissibility of the X-Ray photography as evidence is now well accepted in jurisprudence.